Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/20 and 4/13/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Hwang et al. (U.S. 2020/0266857), teaches a method and system for transmitting feedback in a wireless communication system where a UE 1 transmits PSSCH transport block data to a UE2, and receives reported UCI from the UE2 via a PSFCH, and reports the UCI to a gNB via a PUCCH; where the UCI may include HARQ-ACK information as shown in Figure 34, and spoken of on page 21, paragraph [0353].
Hwang et al. as well as the other prior art of record fail to teach or suggest “generating values for HARQ-ACK information bits from the PSFCH receptions, wherein:  the PSFCH receptions correspond to the PSSCH transmissions, the values of the HARQ-ACK information bits correspond to the TBs in the PSSCH transmissions, and generating a HARQ-ACK codeword that includes the values of the HARQ-ACK information bits arranged in a predetermined order” in combination with the other limitations of claim 1.
2-10 are further limiting to claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding “user equipment (UE)” claims 11-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467